Lest through misunderstanding it be inferred that the conclusion of certain justices in the instant case is not in harmony with the position taken by them in Packard Motor CarCo. v. Unemployment Compensation Commission, 320 Mich. 358, I think the following should be noted.
Certainly it never was the policy or intent of the legislature in passing the unemployment compensation act to benefit malingerers; and in that respect, as Mr. Justice BUTZEL has written, the scope or meaning of the act was in no way changed when by Act No. 360, Pub. Acts 1947, there was added to section 28 (a) the words "and is seeking work." Hence, this change was but a clarification of the previous intent and meaning of the statutory provision as theretofore worded.
A very different situation prevailed as to the amended portion of section 29 (e) of the act, which prior to the 1947 amendment read: "An individual shall be disqualified for benefits: * * * When it is found by the commission that total or partial unemployment is due to pregnancy." As pointed out in PackardMotor Car Co. v. Unemployment Compensation Commission, supra, in construing the quoted provision the commission prescribed or made the following ruling:
"`This disqualification shall begin on the first day of unemployment due to pregnancy and shall end when the individual is no longer pregnant and can establish that she meets all eligibility requirements.'" *Page 191 
The commission had the statutory right and duty to construe the quoted provision in section 29 (e). Act No. 1, § 4, Pub. Acts 1936 (Ex. Sess.), as amended by Act No. 360, Pub. Acts 1947. Prior to the 1947 amendment section 29 (e) of the act was clearly ambiguous. There was nothing in the construction placed upon it by the commission which was in conflict with the intent and purpose of the unemployment compensation act. Until amended in 1947 this provision of the statute as construed by the commission was the law. But when the legislature by the 1947 amendment prefaced section 29 (e) with the words: "For the duration of her unemployment," it clearly changed the theretofore legally-construed meaning of the statute. Hence, as to section 29 (e) the 1947 amendment was not merely a clarification, but instead a modification of that portion of the unemployment compensation act. Mr. Justice SHARPE so wrote in Packard MotorCar Co. v. Unemployment Compensation Comm., supra.
For the reason above noted there is no conflict between the opinion of Mr. Justice SHARPE in the Packard Motor Car Co. Case,supra, and our holding in the instant case. I concur in the result reached by Mr. Justice BUTZEL.
SHARPE and REID, JJ., concurred with NORTH, J.